50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hobert Thomas LIVINGSTON, Plaintiff-Appellant,v.William DUNCIL, Warden, Huttonsville Correctional Center;Nicholas Hunn, Commissioner, West VirginiaDepartment of Corrections, Defendants-Appellees.
No. 94-7309.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 16, 1995Decided:  March 20, 1995

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, District Judge.  (CA-93-146-E)
Hobert Thomas Livingston, Appellant Pro Se.
Leslie K. Kiser, Office of the Attorney General of West Virginia, Charleston, WV, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Livingston v. Duncil, No. CA-93-146-E (N.D.W. Va.  Aug. 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED